EXHIBIT 10.1




AMENDMENT NO. 1 TO
 
AGREEMENT AND PLAN OF MERGER
 
THIS AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
and entered into as of the 1st day of July, 2009, by and among NEOSTEM, INC., a
Delaware corporation (“NeoStem”), CBH ACQUISITION LLC, a Delaware limited
liability company and a wholly owned subsidiary of NeoStem (“Subco”), CHINA
BIOPHARMACEUTICALS HOLDINGS, INC., a Delaware corporation (“CBH”) and CHINA
BIOPHARMACEUTICALS CORP., a British Virgin Islands corporation
(“CBC”).  NeoStem, Subco and CBH are sometimes collectively referred to as the
“Parties,” each individually a “Party.”
 
The Parties entered into an Agreement and Plan of Merger (the “Original
Agreement”) on November 2, 2008, and hereby wish to amend certain provisions in
that Original Agreement.  Terms not defined herein shall have the meanings set
forth in the Original Agreement.
 
1.    Exchange Securities.  (a) The definition of “Exchanged Common Shares” in
Preliminary Statement E(1) of the Original Agreement is amended to reduce it
from 7,500,000 shares to 7,150,000 shares of NeoStem Common Stock.
 
(b)           The definition of “Exchange Ratio” set forth in Section 2.2.4 is
amended to be equal to the quotient of 7,150,000 shares divided by the sum of
(x) the number of shares of CBH stock outstanding as of the Effective Time and
(y) the number of shares of CBH common stock issuable upon exercise of
in-the-money warrants of CBH immediately prior to the Effective Time, subject to
adjustment as set forth in the Original Agreement.  CBH represents and warrants
that the denominator of the Exchange Ratio as of the date hereof is 37,132,313
shares (after conversion of all CBH Series A Preferred shares to CBH Common
Stock, which CBH represents was effective in June 2009), such that as of the
date hereof, the Exchange Ratio would be 0.19255.


(c)           Sections 2.12 and 2.3.1 are amended to change the references from
7,500,000 shares to 7,150,000 shares.  Further, notwithstanding any omission in
this Amendment, all similar references to the purchase price of 7,500,000 shares
shall hereafter refer to 7,150,000 shares.  NeoStem shall not be required to
issue 150,000 shares of NeoStem Common Stock in escrow.
 
2.    RimAsia Securities.  (a) Preliminary Statement E(2) of the Original
Agreement is deleted and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
(b)           6,458,009 shares of NeoStem Common Stock (“RimAsia Exchanged
Common Shares”), and (b) 8,177,512 shares of NeoStem Series C Convertible
Preferred Stock (as defined herein), each with a liquidation preference of
$1.125 and convertible to shares of Neo Stem Common Stock at $.90 (“RimAsia
Exchanged Preferred Shares”) (collectively, the RimAsia Exchanged Common Shares
and the RimAsia Exchanged Preferred Shares are referred to as the “RimAsia
Exchanged Securities”), to be issued to RimAsia Capital Partners, L.P.
(“RimAsia”);


All references in the Original Agreement to the Class B Warrants or the Class B
Warrant Agreement are deleted, and Exhibit A (the Class B Warrant Agreement) is
deleted from the Original Agreement.


In addition, the parties acknowledge that since November 2008 RimAsia has
provided certain advances in connection with the parties’ business initiatives,
and will continue to incur costs relating to the transaction, including costs
for legal and accounting services and the increased stock consideration set
forth above relates in part to the forgiveness of such advances as further
specified in a separate agreement among the parties.


3.           CBH Common Stock Purchase Warrants.  (a)  Preliminary Statement
E(3) of the Original Agreement is deleted and replaced with the following:


(b) Subject to acceptance by the holders of CBH Common Stock Purchase Warrants
to purchase an aggregate of up to 8,370,298 shares of CBH Common Stock
(collectively, the “CBH Common Stock Purchase Warrants”), Class C warrants (the
“Class C Warrants”) to purchase up to 2,012,097 shares of NeoStem Common Stock
at an exercise price equal to $2.50 per share under the Class C Warrant
Agreement, the form of which is attached hereto as Exhibit B, to be issued to
such holders of CBH Common Stock Purchase Warrants.


4.           EET Shares.  A new Preliminary Statement E(4) is added to the
Original Agreement as follows:


125,000 shares of NeoStem Common Stock to be issued to EET or its designee (“EET
Exchanged Common Shares”) for assistance in effecting the Merger.
 
5.           Escrow Shares.  Section 2.5 of the Original Agreement is
modified.  NeoStem shall have no obligation to issue the 200,000 shares of
NeoStem Common Stock into escrow as set forth therein, since the payment is now
highly unlikely, as the parties acknowledge that the Share Exchange Agreement of
NeoStem with respect to the Shandong Institute, dated as of November 2, 2008,
has been or is being terminated, and CBH and CBC consent to such
termination.  The Escrow Agreement attached as Exhibit D to the Original
Agreement is also deleted.  Notwithstanding the lack of an escrow, NeoStem will
still owe CBC a payment of 200,000 shares of its Common Stock if it does
purchase the Shandong Institute within six (6) months of consummation of the
Merger but shall have no other obligations to CBC whatsoever in connection with
acquisition activity.
 
6.           Globus/Mao.  Section 2.7 of the Original Agreement is amended to
read in its entirety as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
At the Effective Time, NeoStem shall issue (a) to Steven E. Globus, a director
of CBH (“Globus”), in exchange for a complete release and full satisfaction of
the Globus Obligation (as defined in Section 6.2.21), 9,532 shares of NeoStem
Common Stock, and (b) to Chris Peng Mao, the Chief Executive Officer of CBH
(“Mao”) in exchange for a complete release and full satisfaction of the Mao
Obligation (as defined in Section 6.2.21), 7,626 shares of NeoStem Common Stock.
 
7.           Section 5.5.7(vii) is hereby amended to clarify that such issuances
may be options or shares of Common Stock, with applicable withholding paid by
the Company, and that such issuances may be made, in the discretion of the
Compensation Committee, to NeoStem officers, consultants and advisors upon the
Closing of the Merger, and such officers, significant employees and/or directors
of Erye (“Erye Personnel”) following receipt of all PRC approvals after the
Closing of the Merger, as the Compensation Committee shall determine in
connection with the closing of the transactions contemplated by this Agreement.
 
8.           Real Estate.  As an additional covenant of CBH and an additional
condition to NeoStem’s obligation to close, at least 15 days prior to Closing,
in order to satisfy its obligations under a Memorandum of Understanding with
EET, CBH shall have caused Erye and EET to enter into binding agreements whereby
(a) Erye is bound to transfer the land and building for its principal
manufacturing facility to EET or its affiliate for a sum to be agreed upon by
the parties, with such transfer reported and accounted for in the financial
records of Erye and CBH prior to Closing, and (b) EET or its affiliate is bound
to lease such principal manufacturing facility back to Erye at a nominal fee for
a term through the construction and validation period of Erye’s new
manufacturing facility and until such date as Erye’s new facility is completed
and fully operational, such that Erye is assured that there is no interruption
of its operations by reason of such transfers and agreements.  All documents and
accounting for such transactions shall be reasonably acceptable to NeoStem,
including release by Erye of all obligations due to it from NeoStem or CBH under
the Memorandum of Understanding or otherwise.
 
9.           CBC Spin-Off.  Preliminary Statement C and Section 6.2.12 are
amended.  CBC shall not be spun-off to the shareholders of CBH in a liquidating
distribution.  Instead, as an additional covenant of CBH and an additional
condition to NeoStem’s obligation to close, (a) no later than 15 days prior to
the effective date of the Form S-4, CBH shall have entered into a binding
agreement to transfer the stock of CBC to a third party in a private transaction
and (b) no later than 15 days prior to the Closing, CBH shall have consummated
the transfer of all of the CBC stock to such third party, all in a manner such
that, following the transfer, as contemplated by the Original Agreement, the
only material assets and liabilities of CBH at the time of  the merger shall be
the Eyre Ownership, land rights and at least $550,000 cash, and CBH shall have
no liabilities except transaction related expenses of $450,000 or less.  All
documents and accounting for such CBC sale transaction shall be reasonably
acceptable to NeoStem and shall include a full release in favor of NeoStem and
its affiliates from any and all claims or liabilities due or asserted to be due
to CBC, Keyuan or any of their affiliates.  CBH shall take appropriate action to
liquidate or extinguish any intercompany debt owed to CBH or Erye by CBC or
Keyaun or any of their affiliates.  CBH and CBC represent and warrant that CBC
has de minimis value, if any, and that it has the corporate power and authority
to effect the CBC sale transaction on the terms set forth herein without any
further corporate action other than approval of its Board of Directors, so that
no shareholder approval is required.  No CBC shares will be registered as part
of the Prospectus/Joint Proxy Statement.  Where appropriate following this
Amendment, references to the Spin-Off in the Original Agreement shall refer to
the private sale of CBC.
 
 
 

--------------------------------------------------------------------------------

 
10.           Board of Directors.  Section 5.8(i) of the Original Agreement is
deleted.  Eric Wei will be added to the current Board of Directors of NeoStem
immediately after the Effective Time.  Shi Mingsheng will be added to the
current Board of Directors of NeoStem immediately after receipt of all PRC
approvals following the Effective Time.
 
11.           Capitalization; Equity Incentive Compensation Plan.   Section
4.19.1(ii) and Section 5.5.7(iv)(b) of the Original Agreement (relating to the
amendment of NeoStem option vesting schedules) are hereby deleted in their
entirety, and Section 4.19.1(ii) is replaced with the following: “NeoStem may
make the issuances of securities described in Section 5.5.7(vii) hereof,
including the issuance of shares.”   Further, it was agreed under Sections
4.19.1 and 5.5 of the Original Agreement, that the exercise price of certain
outstanding options and warrants of NeoStem will be reduced as provided for in
Schedule 4.19.  It is agreed that Schedule 4.19 in the Original Agreement is
deleted in its entirety and replaced as follows.


(a)  
All warrants outstanding immediately prior to the closing of the Merger (other
than warrants issued to the public or the underwriters in the Company’s August
2007 public offering) shall be amended to provide that the Current Exercise
Price shall be amended effective on the Closing of the Merger to provide the
Adjusted Exercise as set forth below:

 
NeoStem Warrant Repricing Table
 
Current Exercise Price
Adjusted Exercise Price
$       4.00
$  3.8182
$       4.50
$  4.1932
$       4.61
$  4.2726
$       4.70
$  4.3368
$       4.90
$  4.4768
$       4.95
$  4.5113
$       5.00
$  4.5455
$       5.10
$  4.6132
$       5.30
$  4.7459
$       5.50
$  4.8750
$       5.80
$  5.0618
$       6.00
$  5.1818
$       6.10
$  5.2405
$       6.50
$  5.4659
$       6.70
$  5.5732
$       7.00
$  5.7273
$       8.00
$  6.1818



 
 

--------------------------------------------------------------------------------

 
(b)  The Compensation Committee in its discretion may determine for any or all
options outstanding immediately before the closing of the Merger, to lower the
exercise price to as low as the $.80 originally provided in the Original
Agreement; however, if the Compensation Committee determines to lower the
exercise price of such outstanding options to a price that is greater than $.80,
it may also, in its sole discretion, grant to the respective holder of such
outstanding options, additional stock, options or other consideration (including
cash) such that the value overall of consideration granted to the optionee is
generally equivalent, in the judgment of NeoStem’s Compensation Committee, to
the value that  would have been provided if the exercise prices of the options
had been reduced to $.80 and in each case the vesting schedule of the options
shall be maintained.  The exercise price shall in no case be reduced below fair
market value on the closing of the Merger.
 
12.           Outside Date.  Section 7.1.13 of the Original Agreement is hereby
amended to mean “October 31, 2009.
 
13.           Employment Agreements.  Section 6.1.5 of the Original Agreement,
with respect to the need for new employment contracts for Robin Smith and Zhang
Jian, is deleted.  Robin Smith will continue to serve as CEO pursuant to the
terms of her existing employment agreement as it may be amended from time to
time.  Section 6.2.18 of the Original Agreement is hereby amended to delete the
consulting agreement for Chris Mao and to add the underlined language:
 
Mao shall have executed and delivered to NeoStem a NeoStem Confidentiality
Agreement and shall release NeoStem and CBH from any obligation with respect to
any employment agreement or arrangements which he had with CBH or any of its
Subsidiaries.  Any other parties with employment agreements with CBH will
execute amendments whereby CBC will assume all liabilities of CBH under such
agreements.  The employees will release NeoStem and CBH from all liabilities due
to them as employees, whether under such agreements or otherwise, and CBH and
CBC will certify to NeoStem that no other employment or consulting agreements
with CBH exist.
 
 
 

--------------------------------------------------------------------------------

 
14.           PRC Approvals.  Section 6.1.6 of the Original Agreement
contemplates that as a condition of Closing, certain approvals from PRC
regulatory authorities shall have been obtained prior to Closing, including
approvals with respect to the Merger, and the terms of the Amended and Restated
Erye Joint Venture Agreement, the Erye Articles of Incorporation and related
organizational documents.  Section 6.2.23 of the Original Agreement also
contemplates certain assurances from PRC Governmental Authorities.  The parties
now understand that under PRC law, they may not be able to obtain certain
approvals until after Closing.  CBH shall use reasonable commercial efforts to
obtain such approvals prior to the Closing, however, the Parties agree that if
NeoStem, in its sole and unfettered discretion, determines to waive such
condition in whole or in part, and agree to consummate the Merger prior to
approval from any PRC Governmental Authority including but not limited to
approval of the matters listed above, the condition shall remain as a condition
subsequent to the Merger and all related transactions, and the parties shall at
Closing either permit NeoStem to defer delivery of any NeoStem securities to
holders of CBH securities through a provison in the certificate of merger or
otherwise, or enter into an escrow agreement on terms satisfactory to NeoStem,
such that in either event consummation of the Merger or issuance of all
consideration to be paid or issued by NeoStem in connection with, related to, or
contingent upon the consummation of the Merger (except as contemplated by
Sections 5.5.7(iv) and (vii)) may be deferred or  held back by NeoStem, or held
in escrow, in each case subject to an absolute right of NeoStem to receive back
all such consideration and rescind the Merger and all related transactions if
any such PRC regulatory approvals are not obtained within a reasonable period of
time after Closing (such time period to be fixed in the escrow agreement; but
not in excess of 45 days).  Mr. Shi and Madame Jian shall be paid an aggregate
of 203,338 shares of NeoStem Common Stock if all PRC approvals are timely
received.
 
15.           Potential Reverse Stock Split.  It is acknowledged that share
numbers and prices shall be appropriately adjusted to reflect any reverse stock
split the Company may undertake at the time of the Merger.
 
16.           Representations and Warranties.  The parties hereto reaffirm their
respective representations and warranties contained in the Original Agreement
through the date hereof.  CBH and CBC also represent and warrant to NeoStem that
the financial statements of CBC delivered to NeoStem for the year ended December
31, 2008 and for the three month period ended March 31, 2009 comply in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, were prepared in
accordance with U.S. generally accepted accounting principles consistently
applied and SEC accounting standards, and present fairly in all material
respects, the consolidated financial position and results of operations of CBC
and its consolidated subsidiaries as of their respective dates, and for the
periods presented therein (subject, in the case of the unaudited interim
financial statements, to notes and normal year-end adjustments that were not
material in amount or effect).  Each party represents and warrants to the other,
that with respect to the information about it contained in the draft joint Form
S-4 which they are participating in preparing, the information is accurate in
all material respects and does not omit to state any material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.  CBC
acknowledges that neither it nor any of its affiliates or associates has or will
have any claims against NeoStem or CBH and hereby releases NeoStem and CBH in
full.
 
 
 

--------------------------------------------------------------------------------

 
17.           Opinions.  As an additional closing condition, NeoStem shall
provide CBH with an opinion of its counsel with respect to NeoStem's corporate
authorization of the Merger, and CBH shall provide NeoStem with an opinion of
its counsel with respect to CBH's corporate authorization of the Merger.
 
18.           Acceptance.  Except as amended pursuant to the terms of this
Amendment, the Original Agreement shall continue in full force and effect.  The
Amendment shall be considered as part of the Original Agreement.  The Amendment
shall be governed in accordance with the laws of the State of Delaware, without
regard to any internal conflicts of law principles.
 
19.           Language Translation.  Each party acknowledges that this Amendment
has been prepared in English.  In the event of a conflict between different
translations of these terms, the English translation will govern.
 
20.           Counterparts.  This Amendment may be executed in counterparts,
which together shall constitute one and the same agreement.  The parties may
execute more than one copy of the Amendment, each of which shall constitute an
original.  Execution and delivery of this Amendment by pdf or facsimile
transmission shall constitute execution and delivery of this Amendment for all
purposes, with the same force and effect as execution and delivery of an
original manually signed copy.
 


[Balance of Page is Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, NeoStem, Subco, CBH and CBC have signed this Amendment as of
the date first written above.
 

 

  NEOSTEM, INC.


By: /s/ Robin Smith
Name:  Robin Smith
Title:  CEO
 
 
CBH ACQUISITION LLC
 
By:  /s/ Robin Smith
Name: Robin Smith
Title: CEO
 
 
CHINA BIOPHARMACEUTICALS
HOLDINGS, INC.


By:  /s/Chris Peng Mao
Name: Chris Peng Mao
Title: CEO
 
 
CHINA BIOPHARMACEUTICALS
CORP.
 
By: /s/ Stephen Globus
Name: Stephen Globus
Title: Director

 


[Signature Page to Amendment No. 1 to Agreement and Plan of Merger]




 
 

--------------------------------------------------------------------------------

 
 